Citation Nr: 1734891	
Decision Date: 08/24/17    Archive Date: 09/06/17

DOCKET NO.  13-28 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for high blood pressure.

2.  Entitlement to service connection for a right hip disability.

3.  Entitlement to service connection for a respiratory disability to include as due to asbestos exposure.

4.  Entitlement to service connection for rhinitis (allergies). 

5.  Entitlement to service connection for temporomandibular joint dislocation (TMJ). 

6.  Entitlement to service connection for sleep apnea.

7.  Entitlement to service connection for tinnitus.

8.  Entitlement to service connection for bilateral hearing loss.

9.  Entitlement to service connection for a right shoulder disability.  

10.  Entitlement to an initial compensable rating for pseudo folliculitis barbae. 

11.  Entitlement to an initial rating higher than 10 percent for osteoarthritis, left knee.

12.  Entitlement to an initial rating higher than 10 percent for osteoarthritis, right knee.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel 


INTRODUCTION

The Veteran had active service in the U.S. Air Force from October 1978 to October 1982.  He had additional service in the Air Force Reserve.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In November 2016, the Veteran was afforded a hearing before a Veterans Law Judge (VLJ).  A transcript of that hearing is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran appeals the denial of service connection for high blood pressure, a right hip disability, a respiratory disability to include as due to asbestos exposure, rhinitis, temporomandibular joint dislocation, sleep apnea, tinnitus, bilateral hearing loss, and a right shoulder disability.  He also appeals the denial of an initial compensable rating for pseudo folliculitis barbae, an initial rating higher than 10 percent for osteoarthritis of the left knee and an initial rating higher than 10 percent for osteoarthritis of the right knee.  

The Veteran argues that his allergic rhinitis is due to chemical exposure during service to include chemicals called PD 680 and trichloroethylene.  He claims his nose was always running during service.  He argues that his hearing loss and tinnitus are due to noise exposure in service.  He testified that he worked on the flight line for 8 to 12 hours a day every day during service without ear protection and that the ringing in his ears started in 1978 or 1979 when he started working on aircrafts.  

The Veteran further testified that his hip disability was caused by excessive wear from doing his job in service working on the flight line.  He stated that he injured his hip crawling up and down, as well as jumping off, aircraft stands with his toolbox in his arm which were over 50 pounds.  He also described having high blood pressure in service with nose bleeds at times.  He stated that according to Dr. G his current scar tissue on his lungs could be related to the pneumonia he had one time in service.  During his hearing, he further described jaw clicking that started right after they pulled his wisdom teeth in service.  

Initially, the Board notes that the record shows that the Veteran served in the Air Force Reserve.  While some personnel records from his Reserve service have been associated with the file, it appears that his service treatment records have not.  During his November 2016 hearing, the Veteran also testified that he was receiving treatment for his disabilities at a VA medical center.  These records, however, are not of file.  VA has an affirmative duty to assist claimants obtain relevant records.  See 38 U.S.C.A. 5103A(b)(1).  In light of the duty to assist, VA should attempt to locate and associate with the record all service treatment records, private and VA treatment records.

Furthermore, the Board finds that additional VA examinations are needed for proper adjudication of the claims.  To that end, service treatment records show possible ligament injury of the right hip in December 1979, and a right shoulder injury in July 1980 assessed as a muscle strain.  Shoulder pain, rule out bursitis, was noted in March 1982.  

The Veteran was afforded a VA examination in January 2013.  The examination disclosed that the Veteran did not have nor has had a right hip and/or shoulder disability.  Since the January 2013 examination, however, the Veteran is shown to have bone spurs in both shoulders with impingement.  Moreover, in July 2014, Dr. G stated that the Veteran suffers from chronic pain and that he experiences bilateral hip pain, ankle pain with ambulation, bilateral shoulder and knee pain.  He opined that the Veteran's chronic pain syndrome is primarily related to his climbing up and down from airplane stands multiple times as a part of his occupation working with aircrafts while in the military service.  He further stated that the Veteran has experienced joint problems for 31 years.  As there is evidence of current right hip and right shoulder disabilities, additional examination is necessary.

As the factual record is unclear on the other remaining claims, the Board defers consideration of the need for additional VA examination pending the receipt of the outstanding treatment records.  See generally Kahana v. Shinseki, 24 Vet. App. 428 (2011) (discussing the "chicken-or-egg" dilemma faced by VA when requesting opinions and making credibility determinations with an undeveloped record, and recognizing that fact-finding is a responsibility that is ultimately committed to the Board and not a VA medical examiner).

Lastly, the Veteran appeals the denial of an initial rating higher than 10 percent for his left and right knee disabilities.  In relation to his claims, the Veteran was afforded VA examinations in January 2013 and September 2015.  While the Veteran was last examined in September 2015, the Board finds that another examination is needed.  To that end, since the last VA examination the Board notes that the Court in Correia v. McDonald, 28 Vet. App. 158 (2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  

At present, the medical evidence of record to include the January 2013 and September 2015 VA examinations does not fully satisfy the requirements of Correia and 38 C.F.R. § 4.59.  As such, a new VA examination is necessary for the purpose of ascertaining the current severity and manifestations of the Veteran's service-connected left and right knee disabilities.  In order to comply with the Correia case, it is requested that the VA examiner test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing situations.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran's Air Force Reserve component or other appropriate custodian and request his Master Military Pay Account to verify his active duty, active duty for training, and inactive duty training periods.  Additionally, contact the appropriate service department and attempt to obtain all outstanding service personnel and treatment records for the Veteran's reserve service.  All attempts to procure such records must be documented in the file.  If no records are available, a negative response must be included in the record.

2.  Associate with the claims folder any outstanding VA treatment records that pertain to the Veteran's disabilities.  

3.  Contact the Veteran and request that he provide or authorize the release of any outstanding private treatment records that pertain to treatment for his disabilities.  

4.  Schedule the Veteran for a VA examination to determine the nature and etiology of his right shoulder and right hip disabilities.  Access to VBMS must be made available to the examiner for review.  As to each and every right hip and right shoulder condition diagnosed at the examination, or diagnosed in the record, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's disability had its onset in service or is causally related to service.  The examiner should reconcile any opinion with the service treatment and personnel records, any post-service diagnoses, lay statements and testimony of the Veteran.  In doing so, the examiner must address the in service notations of possible ligament injury of the right hip in December 1979, right shoulder injury in July 1980 and right shoulder pain in March 1982.  The examiner must also address the reported evidence of bone spurs in the right shoulder and the July 2014 opinion of Dr. G and the Veteran's argument of excessive wear on his joints from flight line work.  If he or she rejects the lay evidence, an explanation must be provided, and the examiner should note that the mere passage of time without treatment is not a sufficient basis for finding that no relationship between a current disability and service exists.  The VA examiner should provide a complete rationale for any opinions provided.  

5.  Schedule the Veteran for VA examination to ascertain the current severity and manifestations of his service-connected left and right knee disabilities.  Access to VBMS must be made available to the examiner for review.  In accordance with the latest worksheets for rating the knees, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints and the nature and extent of his disabilities.  Also, range of motion findings reported in degrees must be provided in the examination report.  The degree at which pain begins must be documented.  

The examination report should also include findings consistent with the decision in DeLuca v. Brown, 8 Vet. App. 202 (1995).  Any limitations due to pain, weakness, fatigability, or incoordination including after repetitive movement and on flare-ups must be noted in the examination report, if applicable.  Also, in order to comply with the Court's recent precedential decision in Correia, the VA examination must include range of motion testing in the following areas: 

    Active motion;
    Passive motion;
    Weight-bearing; and
    Nonweight-bearing.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  The VA examiner should provide a complete rationale for any opinions provided.

6.  Thereafter, the AOJ should consider all of the evidence of record and readjudicate the issues on appeal.  If the benefits sought are not granted, issue a Supplemental Statement of the Case (SSOC) and allow the Veteran and his representative an opportunity to respond.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016). 

